Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00754-CR

                                       John Adrian BARRERA,
                                              Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                    From the 452nd Judicial District Court, Kimble County, Texas
                                 Trial Court No. 2014-DCR-0463
                            Honorable Robert Hofmann, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 29, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both Appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                        PER CURIAM

Do not publish